DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 & 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sutic (US 20190050682, cited in 10/28/20 Information Disclosure Statement).
Claim 1: A method of training a machine learning model (Sutic paragraph 0003, deep learning ISP (Sutic paragraph 0001, ISP = image signal processor)) to predict optimal values for a plurality of parameters used in an operation of an image signal processor (Sutic paragraph 0005 & 0016, parameter tuning, Sutic paragraph 0021, tuning to produce more finely tuned (i.e. optimized) images), comprising:
capturing an image of a sample subject to obtain sample data (Sutic paragraph 0010, processing of captured image);
(Sutic paragraph 0016, comparing a plurality of intermediate results generated using parameters);
emulating the image signal processor (ISP) processing the sample data according to each of the sets to generate a plurality of sample images (Sutic paragraph 0016, replica (i.e. emulation) computer vision network generating output images);
evaluating each of the plurality of sample images for a plurality of evaluation items to generate respective sample scores (Sutic paragraph 0015, generate more suitable (suitability corresponding to score) parameter values); and
training the machine learning model to predict the optimal values using the sample values and the sample scores (Sutic paragraph 0015, parameters of ISP trained to produce values which generate suitable images).
Claim 2: The method of claim 1 (see above), wherein the plurality of parameters include at least two of (Note: This is a recitation in the alternative, readable upon any two options) a color (Sutic paragraph 0028, tone (i.e. color) processing), blurring, noise (Sutic paragraph 0028, denoising processing), a contrast ratio, a resolution, and a size of an image.
Claim 3: The method of claim 1 (see above), wherein the plurality of evaluation items include at least two of (Note: This is a recitation in the alternative, readable upon any two options) a color (Sutic paragraph 0028, tone (i.e. color) processing), sharpness (Sutic paragraph 0028, sharpness processing), noise (Sutic paragraph 0028, denoising processing), a resolution, a dynamic range, shading, and texture loss of an image.
Claim 4: The method of claim 1 (see above), wherein the plurality of sets of the sample values include a first sample set and a second sample set for the plurality of parameters (Sutic paragraph 0016, replica computer vision network processes samples consisting of original images (plural)), and
the plurality of sample images include a first sample image, corresponding to the first sample set, and a second sample image corresponding to the second sample set (Sutic paragraph 0016, replica computer vision network processes original images (plural)).
Claim 5: The method of claim 4 (see above), wherein the sample scores comprise a first sample score set obtained from the first sample image, and a second sample score set obtained from the second sample image (Sutic paragraph 0016, replica computer vision network processes original images (plural), Sutic paragraph 0015, generate more suitable (suitability corresponding to score) parameter values from processed input).
Claim 6: The method of claim 1 (see above), the training of the machine learning model comprising:
inputting initial values, for the plurality of parameters, to the machine learning model to obtain evaluation scores for the plurality of evaluation items (Sutic paragraph 0015, initialize parameters); and
adjusting weights, applied to the plurality of parameters, such that the evaluation scores satisfy predetermined reference conditions (Sutic paragraph 0015, manipulation of parameter values, Sutic paragraph 0015, generate more suitable (i.e. satisfying a suitability condition) parameter values, Sutic paragraph 0016, adjustment of weighting factors).
Claim 7: The method of claim 6 (see above), further comprising: inputting raw data to the image signal processor (Sutic paragraph 0010, processing of captured image, Sutic paragraph 0016, feeding original images to network), having the plurality of parameters to which the weights are applied (Sutic paragraph 0015, manipulation of parameter values, Sutic paragraph 0016, adjustment of weighting factors), to generate a result image when an image sensor captures a subject to generate the raw data (Sutic paragraph 0016, reconstructed image).
Claim 8: The method of claim 6 (see above), wherein the machine learning model is implemented as an artificial neural network (Sutic paragraphs 0015 & 0020, neural network).
Claim 9: The method of claim 6 (see above), wherein the weights and the plurality of parameters are connected in a partially connected manner (Sutic paragraph 0015, manipulation of parameter values, increases and decreases being applied to (i.e. connected with) parameter values; the (not further defined) term “partially” encompasses any degree of connection from incidental to complete, Sutic paragraph 0016, adjustment of weighting factors).
Claim 10: The method of claim 1 (see above), wherein the sample subject includes a plurality of different subjects (Sutic paragraph 0010, processing of captured image, images may include objects and be subject to segmentation (i.e. segmented into a plurality of sub-images)).
Claim 11: A method of predicting optimal values for a plurality of parameters used in an operation of an image signal processor (Sutic paragraph 0003, deep learning ISP (Sutic paragraph 0001, ISP = image signal processor)), comprising:
inputting initial values for the plurality of parameters to a machine learning model (Sutic paragraph 0015, initialize parameters)
including an input layer having a plurality of input nodes, corresponding to the plurality of parameters (Sutic paragraph 0015, processing by layered network ad input of a plurality of parameters), and an output layer having a plurality of output nodes, corresponding to a plurality of evaluation items extracted from a result image generated by the image signal processor (Sutic paragraph 0016, comparison of one or more generated network results);
obtaining evaluation scores for the plurality of evaluation items using an output of the machine learning model (Sutic paragraph 0015, generate more suitable (suitability corresponding to score) parameter values);
adjusting weights, applied to the plurality of parameters (Sutic paragraph 0015, manipulation of parameter values), based on the evaluation scores (Sutic paragraph 0015, generate more suitable (suitability corresponding to score) parameter values, Sutic paragraph 0016, adjustment of weighting factors); and
determining the optimal values using the adjusted weights (Sutic paragraph 0005 & 0016, parameter tuning, Sutic paragraph 0021, tuning to produce more finely tuned (i.e. optimized) images).
Claim 13: The method of claim 11 (see above), wherein the evaluation scores are obtained while adjusting the weights, and the adjustment of the weights completes when each of the evaluation scores satisfies predetermined reference conditions (Sutic paragraph 0015, manipulation of parameter values, Sutic paragraph 0015, generate more suitable (i.e. satisfying a suitability condition) parameter values, Sutic paragraph 0016, adjustment of weighting factors).
Claim 14: The method of claim 11 (see above), wherein the evaluation scores are obtained while adjusting the weights a predetermined number of times (Sutic paragraph 0016, adjustment of weights by an iterative procedure with a preset number of iterations).
Claim 15: The method of claim 11 (see above), further comprising: tuning the image signal processor using the optimal values (Sutic paragraph 0005 & 0016, parameter tuning, Sutic paragraph 0021, tuning to produce more finely tuned (i.e. optimized) images).
Claim 16: The method of claim 11 (see above), wherein at least some of the weights have different values depending on a subject captured by the image sensor (Sutic paragraph 0016, adjustment of weighting factors using loss functions which are derived by steps including comparison of original captured image with reconstructed image).
Claim 17: The method of claim 11, further comprising:
generating a plurality of sets of sample values for the plurality of parameters;
emulating the image signal processor (ISP) (Sutic paragraph 0016, replica (i.e. emulation) computer vision network) processing the sample data according to each of the sets to generate a plurality of sample images (Sutic paragraph 0016, replica computer vision network processes original images (plural));
evaluating each of the plurality of sample images for a plurality of evaluation items to generate respective (Sutic paragraph 0016, evaluating plural items such as one or more layer outputs); and
training the machine learning model using the sample values and the sample scores (Sutic paragraph 0005 & 0016, parameter tuning.
Claim 18: An electronic device comprising:
an image signal processor configured to process raw data, output by an image sensor (Sutic paragraph 0003, deep learning ISP (Sutic paragraph 0001, ISP = image signal processor)), depending on a plurality of parameters to generate a result image; and
a parameter optimization module including a machine learning model (Sutic paragraph 0003, deep learning ISP), receiving sample values for the plurality of parameters and outputting a plurality of sample scores indicating quality of sample images, the sample images being generated by the image signal processor processing the raw data based on the sample values (Sutic paragraph 0016, replica computer vision network generating output images), the parameter optimization module being configured to determine weights, respectively applied to the plurality of parameters (Sutic paragraph 0015, manipulation of parameter values, Sutic paragraph 0016, adjustment of weighting factors), using the machine learning model,
wherein the image signal processor applies the weights to the plurality of parameters to generate a plurality of weighted parameters and generates the result image by processing the raw data using the weighted parameters (Sutic paragraph 0015, generate more suitable (suitability corresponding to score) parameter values for generating computer vision image).
Claim 19: The electronic device of claim 18 (see above), wherein the image signal processor and the parameter optimization module are mounted on a single integrated circuit chip (Sutic paragraph 0040, system-on-chip CPU).
Claim 20: The electronic device of claim 18 (see above), wherein the image signal processor and the image sensor are mounted on a single integrated circuit chip (Sutic paragraph 0040, system-on-chip CPU).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sutic in view of Nishimura (US 20190043209, cited in 10/28/20 Information Disclosure Statement).
Re claim 12, Sutic discloses the method of claim 11 (see above).
Sutic does not expressly disclose:
Claim 12: The method of claim 11 (see above), wherein at least some of the weights are adjusted by a user of a device in which the image signal processor is mounted.
(Nishimura paragraph 0076, user tuning of image processing parameters).
Sutic and Nishimura are combinable because they are from the field of image processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the user adjustment of Nishimura to the image processing arrangement of Sutic.
The suggestion/motivation for doing so would have been to allow user adjustment of image processing to suit user preferences (Nishimura paragraph 0076).
Therefore, it would have been obvious to combine Sutic with Nishimura to obtain the invention as specified in claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jain, Jeon, Athreya, Noyes, Liu, and Shi disclose examples of parameter-based image processing arrangements.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).

The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663